Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.    In response to the Office Action dated on 12/24/2020, applicant(s) amend the application as follow:
	Claims amended: 1-2, 4, 6, 8-9, 11, 15-16 and 18
	Claims canceled: 3, 10 and 17
	Claim pending: 1-2, 4-9, 11-16 and 18-20

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant(s) amended the claim to incorporate the language of claims 3, 10 and 17 into claim 1, 8 and 15; however, the amendment did not include the language of the preceding claims.  Therefore, claims 1, 8 and 15 are not allowed and the examination is based on the amended claims 1, 8 and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 etseq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-2, 4-9, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/275,468 B2. Although both applications directed to system to include storage system to store data and arbiter system to record write copy of file and the information of the copied files. The different is that instant application include to determine the quorum of servers.  However, the specification also disclose the determination the quorum of servers.  One ordinary skill in the art would modify the invention to arrive same invention.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1,7-8, 14-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basani et al. (Pub. No. US 2004/0215709 A1) in view of Wahl (Pub. No. US 2008/0270596 A1).
As to claim 1, Basani discloses a method comprising: receiving a request to perform a write operation on a file stored in a distributed file system (CCM then determines what files have changed, how much disk space is required, and the exact commands that each server must execute to perform the changes) (paragraph 0049), comprising first storage and second storage (remote servers) (paragraph 0023) and arbiter system (directory) (paragraph 0023);
determining whether a quorum of servers of the distributed file system is satisfied, by ascertaining that both the first storage server and the second storage server are available to store respective copies of the file(the CCM also determine if there are enough backend servers 26, 28 capable of doing the update (a “quorum”)) (paragraph 0049); and performing, by a processing device, the write operation on the file in view of determining that the quorum has been satisfied (the CCM also determine if there are enough backend servers 26, 28 capable of doing the update (a “quorum”) and will defer or cancel the update If the required quorum is not met) (paragraph 0049).
	Wahl discloses the determining that the other servers are available the directory is unavailable (paragraph 0184).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective day of the instant application to include the other servers are available and the directory unavailable as disclosed by Wahl in order to copy data to backup system.
	
As to claim 7, Basani discloses the method of claim 1, further comprising: in response to determining that the quorum has not been satisfied, determining to not perform the write operation on the file (the CCM also determine if there are enough backend servers 26, 

Claim 8 is rejected under the same reason as to claim 1, Basani discloses a system comprising: a memory; and a processing device, operatively coupled with the memory (computer include memory and hardware) (paragraph 021).

Claim 14 is rejected under the same reason as to claim 7.

As to claim 15 is rejected under the same reason as to claim 1, Basani discloses a non-transitory computer-readable medium comprising instructions (software) (paragraph 0028) that, when executed by a processing device (hardware) (paragraph 0028).

Claim 19 is rejected under the same reason as to claim 7.

4. 	Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basani et al. (Pub. No. US 2004/0215709 A1) in view of Wahl (Pub. No. US 2008/0270596 A1) in view of Howe et al. (Pub. No US 2007/0214183 A1).

As to claim 2, Basani and Wahl disclose the method of claim 1, wherein the servers of the distributed file system comprise a first storage server that stores a first copy of the file, a second storage server that stores a second copy of the file. Basani and Wahl do not disclose an arbiter system that stores information of the write operation and does not store a copy of the file. However, Howe discloses an arbiter system that stores information of the write operation and does not store a copy of the file (in normal operation, all file accesses initiate or terminate through a metadata server. The metadata server responds, for example, to a file open request, 

Claim 9 is rejected under the same reason as to claim 2.

Claim 16 is rejected under the same reason as to claim 2.

5. 	Claims 5, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basani et al. (Pub. No. US 2004/0215709 Al) in view of Wahl (Pub. No. US 2008/0270596 A1) and further in view of Lee et al. (Pub. No. US 2010/0161780 Al).
As to claim 5, Basani and Lee discloses the method of claim 1 excepting for determining whether a storage server of the servers is consistent with an arbiter system of the servers, wherein the performing of the write operation on the file is further in view of determining that the storage server is consistent with the arbiter system. However, Lee discloses determining whether a storage server of the servers is consistent with an arbiter system of the servers, wherein the performing of the write operation on the file is further in view of determining that the storage server is consistent with the arbiter system (checking, by each data server of an asymmetric storage system, hit counter for data stored in the data server to maintain hit counter information on the data to a latest state; transmitting, by the data server, the hit counter information to a metadata server at predetermined intervals; and performing, by the data server, making or deletion of a copy of the data according to a determination of the metadata server) 

Claim 12 is rejected under the same reason as to claim 5.

Claim 20 is rejected under the same reason as to claim 5.

Allowable Subject Matter
6. 	Claims 4, 6, 11, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 4, cited reference(s) Basani, Wahl, Howe and Lee alone or in combination fail to teach or suggest “in response to performing the write operation for the arbiter system, wherein the healing operation corresponds to recording the write operation being performed on the file” in conjunction with language of preceding claims.

As to claim 6, cited reference(s) Basani, Wahl, Howe and Lee alone or in combination fail to teach or suggest “wherein determining whether the quorum of the servers is satisfied comprises: determining that the arbiter system is available to stores information of the write operation and one of the first storage server or the second storage server are available to store a copy of the file” in conjunction with language of preceding claims.



	Claim 13 is allowed under the same reason as to claim 6

Claim 18 is allowed under the same reason as to claim 4.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154